Citation Nr: 1229894	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  05-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee disorder, to include a right knee strain, including as secondary to service-connected pes planus. 

2.  Entitlement to service connection for left ankle disorder, to include a left ankle strain, including as secondary to service-connected pes planus. 

3.  Entitlement to service connection for right ankle disorder, to include a right ankle strain, including as secondary to service-connected pes planus. 

4. Entitlement to service connection for a cervical spine disorder, to include a cervical strain, including as secondary to service-connected lumbosacral strain and right shoulder strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in November 2005.  A transcript thereof is on file.  

In a September 2009 decision, the Board granted the Veteran's pes planus service connection claim.  The issues of service connection for right knee strain, cervical strain and bilateral ankle strain were remanded to the RO for further development. 

An October 2009 rating decision effectuated the Board's grant of service connection for bilateral pes planus and assigned an initial rating of 10 percent, all effective April 10, 2000 (date of receipt of claim).  The Veteran has not disagreed with the initial rating assigned or the effective date.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective date or compensation level, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Thereafter, the Board again remanded the case in May 2011 for further evidentiary development.  The case has now been returned to the Board.  

Lastly, in the service representative's "August 2012 Informal Hearing Presentation it was asserted that the Veteran was claiming service connection for diabetes and for headaches.  In the Veteran's original April 2000 VA compensation claim he reported that he was a borderline diabetic.  Service treatment records show that diabetes was suspected in August 1996, and the diagnosis on the December 2000 VA examination was that his diabetes mellitus was due to obesity.  However, these matters have not been adjudicated by the RO and, thus, are not developed for appellate consideration by the Board.  Therefore, these claims are referred to the RO for initial consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO has made repeated but unsuccessful efforts to obtain the Veteran's service treatment records.  The STRs on file are photocopies of the original STRS and these photocopies were submitted by the Veteran.  It is unclear how the Veteran obtained these or whether he actually has the original STRs.  

Also, the Veteran has reported having received postservice treatment for at least some of the disabilities claimed herein from physicians and a chiropractor but the sources of such treatment and inclusive dates are unclear.  He has not provided the names and inclusive dates of all such treatment.  

In a recent RO letter in October 2009 providing the Veteran with additional VCAA notice it was requested that he execute and return the release form to allow for VA to obtain records from a Dr. K.  However, the Veteran did not respond.  

At the January 2010 VA examination the Veteran brought either the radiological report of a cervical spine MRI, the envelope of which was dated in July 2008, i.e., about 1 1/2 years ago.  When asked, the Veteran could not recollect why he had had the MRI or what physician had ordered it but eventually reported that he thought it might have been a chiropractor or an orthopedist.  It was explained to the Veteran that he needed to provide the clinical notes from the ordering physician for VA review as well as the MRI report itself, and the Veteran stated that he understood and agreed to do so.  However, the Veteran has not submitted the cervical spine MRI or any accompanying clinical notes or order requesting the MRI.  

In a letter from the Veteran, received in August 2007 he stated that he wanted copies of his records, including VA records, which he had requested but not received, and indicated that he would have his records reviewed by a new doctor.  In this regard, it does not appear that the Veteran has been furnished with any records from his claims file (again noting that the photocopies of the STRs on file were submitted by the Veteran).  

In any event, in the Veteran's September 2005 VA Form 9, Appeal to the Board, he did not request a Board hearing.  Thereafter, he testified at a November 2005 DRO hearing.  

Subsequently, in a letter from the Veteran received in August 2007 he stated that he "would like to appear" before the Board and wanted to "appear in person to testify."  He did not clarify whether he desired a videoconference or hearing before a Veterans Law Judge sitting at the RO (commonly called a travel Board hearing).  

Because the Veteran has not withdrawn his request for a hearing, the Board cannot at this time reach a decision on the merits of the claims.  Thus, the case must be remanded to furnish the Veteran a hearing, either a videoconference hearing or a travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify whether he desires a videoconference hearing or a hearing before a Veterans Law Judge at the RO in Philadelphia, Pennsylvania, and thereafter schedule the Veteran for, pursuant to his clarification, either a videoconference hearing or a hearing before a Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

